Souter, J.,
concurring: I join in Justice Brock’s opinion for the court, but I wish to explain why I disagree with Justice Batchelder’s dissenting opinion. He concludes that in 1972 this court intended to authorize all of the lobbying in issue here when it approved article I of the Association’s constitution, which permits the Association to engage in legislative activity on “matters . . . related directly to the administration of justice.” He also concludes that none of the lobbying violates the first amendment rights of dissenting members, even though the legislative activities are financed in part by compulsory dues. I am unable to accept these conclusions.
To explain the disagreement, it is useful to emphasize some of the facts that give rise to the issue presented by this petition and to summarize the first amendment law that bears on its disposition. When this court ordered the unification of the Bar by requiring all practicing lawyers to maintain membership in the Association, it approved the following language in article I of the Association’s constitution: “The Association shall confine its activities before the General Court to those matters which are related directly to the administration of justice; the composition and operation of the courts; the practice of law and the legal profession.” See In re Unified New Hampshire Bar, 112 N.H. 204, 291 A.2d 600 (1972).
Subject to this authorization, and limitation, the Association takes official positions on legislative matters by vote of its Board of Governors, following a recommendation of the Association’s Legislation Committee. Once the Association has taken such a position, its legislative activity may include lobbying, or urging legislators to vote in accordance with the official position, even though the Association candidly acknowledges to the legislature that its position does not necessarily reflect the views of all its members.
In its current fiscal year, the Association has appropriated $15,000, or 1.4% of its revenues, for the support of activity before the legislature, and has retained paid lobbyists to represent it. During the present session of the legislature, the Association has lobbied *34against elements of several bills that have been described collectively as relating to tort reform or revision, the features of which are specifically described in the majority opinion.
The petitioner is a member of the Association. He claims that financing the Association’s lobbying against the tort revision bills with a portion of the dues that he is compelled to pay violates article I of the Association’s constitution, as well as his own first amendment rights, applicable here through the fourteenth amendment. Although the petitioner does not specifically identify the objectionable elements of the Association’s official lobbying position, I believe it is reasonable to read the petition as indicating sufficient disagreement on subjects addressed by the lobbying efforts to warrant our review. See Abood v. Detroit Board of Education, 431 U.S. 209, 236 (1977); cf. Lathrop v. Donohue, 367 U.S. 820, 845 (1961) (without identifying points of disagreement, first amendment issue inadequately framed).
It is important, in any case, to identify the exact issue that the petitioner raises. The petitioner does not challenge the appearance of the Association’s officers before legislative committees, provided that they do not purport to espouse official positions on behalf of the Association. He does not claim that it would be improper for the Association to provide informational or technical assistance to legislative committees or to provide facilities for use by special committees engaged in drafting legislation. Nor does he claim that the lobbying in question would violate his first amendment rights if it were not supported in part by his compulsory dues. When, therefore, the dissent observes that “lawyers are uniquely qualified to advise” the legislature about the subjects of the tort revision bills, it does not address the issue that the petitioner raises. The petitioner objects to the scope of the lobbying supported by his involuntary dues, not to neutral advice or to legislative activity unsupported by his mandatory contributions.
Although the petitioner thus places the legitimate scope of the Association’s lobbying activities in issue, we cannot resolve that issue simply by looking to the language in article I of the Association’s constitution to see what it permits. This is apparent from a reading of that portion of the article I language upon which the dissent relies, which confines legislative activities to “matters . . . related directly to the administration of justice.....” While this language would be sufficiently clear to prohibit lobbying, say, on a proposal to restructure the legislature, it is not sufficiently definite to provide a clear answer when we have to decide whether the Asso*35ciation may lobby on a proposal to limit contingent fees, or to limit recoveries for pain and suffering, or to provide for contribution between joint tortfeasors. This is so because of the very general terms that article I employs in order to express its policy of limiting the scope of the Association’s legislative activity. Although the generality is appropriate for an organic charter intended to set such a policy for a long future, the language does not provide many clear answers to detailed questions. The answers to such questions must follow, rather, from the principles that we employ to interpret the general policy statement. Consequently, the issue before us has to be phrased, not as a question about what the quoted language permits, but as questions about how that language ought to be interpreted and applied.
Chief among the principles that might inform our efforts to interpret and apply the article I language are those comprised by the first amendment, on which the petitioner relies. If the petitioner’s first amendment claim is well taken, we must, at the least, follow first amendment standards when we decide how to interpret and apply the general language of article I. The majority opinion rests on the conclusion that the petitioner’s claim is sound, when judged with reference to some elements of the tort reform bills, while the dissent finds no first amendment violation. The majority opinion accordingly relies upon first amendment standards in construing the article I language that limits lobbying, while the dissent perceives no first amendment policy calling for the application of such limits in this case. I conclude that the majority opinion is correct and the dissent is mistaken.
A lawyer’s interest in freedom to choose or to reject membership in a bar association parallels an employee’s interest in freedom to decide whether to belong to a labor union. See Railway Employes’ Dept. v. Hanson, 351 U.S. 225, 238 (1956); Abood v. Detroit Board of Education, 431 U.S. at 217 n.10; Machinists v. Street, 367 U.S. 740, 749 (1961); Romany v. Colegio de Abogados de P.R., 742 F.2d 32 (1st Cir. 1984); Arrow v. Dow, 544 F. Supp. 458 (D.N.M. 1982). Although the interest of each is subject to first amendment protection, an employee may be compelled by union shop or agency shop agreements to join a union, or to pay a union’s service fee, in order to serve the counterbalancing public interest in effective collective bargaining and contract administration. Railway Employes’ Dept. v. Hanson supra. A lawyer may likewise be compelled to join and pay dues to a unified bar association in order to render the association effective in fostering integrity and efficiency in the legal system that serves the public. Lathrop v. Donohue, 367 U.S. at 843; In re *36Unification of the New Hampshire Bar, 109 N.H. 260, 263-64, 248 A.2d 709, 712 (1968).
The powers of the union under such closed or agency shop authority, and the powers of the unified bar association, are not unlimited, however. The justification for overriding personal first amendment interests extends only so far as the need to serve the counterbalancing public interests. Abood v. Detroit Board of Education, 431 U.S. at 234. Thus employees in an agency shop “may constitutionally prevent the Union’s spending a part of their required service fees to contribute to political candidates and to express political views unrelated to its duties as exclusive bargaining representative.” Id. When the compulsory organization uses dues or fees to finance political or ideological activities that are not reasonably related to the responsibilities that justify the compulsion to join, it infringes on the first amendment rights of members who dissent from the organization’s positions. Id. On this reasoning, neither Lathrop nor our own decisions ordering unification can be read as investing a unified bar association with unlimited authority to use membership income in lobbying for any purpose that a majority of the membership believe to be appropriate. See, e.g., Romany v. Colegio de Abogados de P.R. supra; Arrow v. Dow supra.
To understand the specific limitations on a unified bar association’s authority to use a dissenting member’s income to finance its legislative activity, we must look to Lathrop, which contains the United States Supreme Court’s definitive discussion, thus far, of the responsibilities and objectives that justify compulsory bar association membership. As against the first amendment challenge, the Court found that
“[b]oth in purport and in practice the bulk of State Bar activities serve the function, or at least so [the State] might reasonably believe, of elevating the educational and ethical standards of the Bar to the end of improving the quality of legal service available to the people of the State, without any reference to the political process. It cannot be denied that this is a legitimate end of state policy.” Lathrop, 367 U.S. at 843 (footnote omitted).
It is clear, then, that “without reference to the political process” Lathrop holds that the justifying objectives include promotion of competence and integrity within the bar, as the means to improve the quality of legal services available to the public.
Although the holding of Lathrop is thus limited, it would be a mistake to deny that the case has any further significance. To be sure, the Court reserved judgment on the legitimate scope of a uni*37fied bar association’s lobbying at a dissenting member’s expense, Lathrop v. Donohue, 367 U.S. at 844. But there is something to be learned from the Court’s description of the lobbying that had been carried on by the association involved in that case. The Court noted that the association had lobbied before the State legislature on a variety of bills affecting judicial quality, court organization and jurisdiction, and technical matters ranging from requirements for recording conveyances to the recognition of dower and curtesy. Id. at 837. If the plurality of the Court had considered that using compulsory dues to finance lobbying on such subjects would violate an occasional dissenter’s first amendment rights, it is difficult to believe that the Court would not have so held, for the appellant clearly sought such a broad holding. I infer from this that at least some of the described lobbying was thought to promote objectives that justify unification. It is probable, then, that such objectives include improvement in the quality of the bench as well as of the bar, and the development of processes and procedures by which citizens have access to the legal system to enforce substantive law and the objects of private transactions.
I would therefore summarize the significance of Lathrop this way. The objectives justifying a unified bar association include the encouragement of competence and integrity among lawyers and judges; the provision of public access to the legal and judicial systems; and the development of efficient mechanisms to secure and enforce legally recognized rights and the intentions of transacting parties.
Under Abood, a unified bar association may use the dues of a dissenting member to finance lobbying on a legislative proposal reasonably related to the promotion of any such objective. The conclusion must be otherwise, however, when the proposal would affect the substantive content of legal rights and obligations, as distinguished from the process and procedure by which such rights and obligations are enforced. It is in this light that we must assess the present petitioner’s first amendment claims.
I believe that the petitioner is correct in claiming a first amendment violation, as will be seen from the analysis of one example from among the many proposals included in the tort revision bills, the proposal to limit monetary damages for pain and suffering to $250,000. Senate bill 78. If enacted, this proposal would in some cases affect verdicts, insurance companies’ pay-outs, and the amount of plaintiffs’ lawyers’ fees. Its consequences would be economic, and they would fall unequally on both clients and lawyers. The proposal raises basic substantive issues of social policy, about the proper *38scope of compensable injury and about the proper use of legislative power to apportion risk and limit liability for harm.
Despite the social significance of the proposal, there is no reason to believe that its enactment would have any effect on the integrity or competence of the bar or bench. Nor is there any obvious reason to believe that it would affect access to the courts, by limiting the willingness of lawyers to take personal injury cases. Nor, finally, would it modify the mechanisms employed to secure legally recognized rights.
It would, however, affect the very substance of the right to recover for injury, by providing as a matter of law that one particular element of injury could not be valued more highly than $250,000. Consequently, when the Association appears before the legislature to express an official position on the merits of that proposal, it is not acting to discharge those responsibilities that justify the limitation of an Association member’s first amendment interests, and a dissenting member may not be compelled to contribute money to finance such lobbying.
The majority opinion, of course, lists other elements of the tort revision bills that may ground first amendment claims on the facts presented to us. This one example, however, is enough to demonstrate that the petitioner’s first amendment claim has merit and that first amendment standards must be applied when interpreting article I of the Association’s constitution.
Against this analysis, the dissent offers three responses. First, the dissent implies as a threshold matter that there is no need to resort to any interpretive principles in order to decide whether relating “directly to the administration of justice” should be read broadly enough to permit lobbying on the features of the tort revision bills. The dissent suggests that if the bills are passed, the administration of justice will have been altered significantly, simply because the subject of tort revision is the law and the law will have been changed.
This reasoning suffers on two counts, however. First, it fails to appreciate the conceptual generality of the portion of the Association’s constitution that is in issue here; it simply passes over the question whether the quoted language should be read so broadly. Second, even on its own terms, this reasoning ignores the distinction between the administration of justice and the content of the law that is administered, a distinction implicit in Lathrop, and one which the language in question was patently intended to observe. If, indeed, any change in the substantive law were ipso facto related “directly to the administration of justice,” then there would have been no reason to include the quoted language in article I, because the Associa*39tion could lobby on virtually any substantive matter that might be subject to litigation. In reality, this expansive view would read the quoted limitation right out of article I, and the first amendment violations that would inevitably result would be redressed in other forums. See, e.g., Arrow v. Dow, 544 F. Supp. 458.
The dissent’s second and third responses to the majority analysis take the different tack of arguing that the first amendment is of no interpretive significance here, because there is no first amendment violation on the facts of this case. The first argument against finding a first amendment infringement rests on a balancing analysis, for which the dissent believes there is authority in Abood, and in Ellis v. Broth, of Ry., Airline and S.S. Clerks, 104 S. Ct. 1883 (1984). The dissent asserts that the petitioner has identified no “significant infringement” on his first amendment rights, to be weighed against the State interest in “obtaining the composite judgment of the bar” on the pending bills, and concludes that there is consequently no first amendment violation in using the petitioner’s dues to lobby, over his objection.
This argument, I submit, rests on a mistaken view of the place of a balancing analysis in this first amendment context. Hanson and Lathrop each applied a balancing analysis when they held that the promotion of certain objectives by a compulsory organization justifies the limitation of its member’s freedom of association. In each case the balancing analysis identified those objectives and, as it were, determined their importance when weighed against the competing first amendment interests. However, once those objectives are identified, and held to justify compelled association, there is no further balancing to be done. Thereafter, the only issue that may arise is whether a given activity of the association, financed by compulsory dues, falls within the scope of the objectives previously identified. Abood v. Detroit Board of Education, 431 U.S. at 234.
Thus, for purposes of the present case, Lathrop identified the objectives that justify compulsory membership. The issue before us, then, is whether lobbying on given proposals for tort law revision is reasonably related to the accomplishment of any of those objectives. Resolution of this issue does not call for balancing; it calls for comparing the objectives of the lobbying with the objectives justifying compulsory membership.
The dissent’s final response arguing against finding a first amendment infringement rests on a quotation from Justice Harlan’s concurring opinion in Lathrop, in which he stated that dissenting members of an involuntary association are merely required to contribute funds to a group expenditure over which they will have *40something to say. Whatever may be the merits of that view when read in its context, it does not support the dissent in this case.
As noted above, the appellant in Lathrop did not identify the particular lobbying to which he objected, and the Court was not faced with a question as concrete as the one before us in the present case. The lack of a concrete issue led the plurality in Lathrop to decline to rule on the question now before us, which had to await Abood. Justice Harlan did attempt to consider it, but the most that he could say, without an explicit question before him, was summed up in the statement that he did “not understand why it should become unconstitutional for the State Bar to use appellants’ dues to fulfill some of the very purposes for which it was established.” Lathrop v. Donohue, 367 U.S. at 850 (Harlan, J., concurring); see id. at 864. It is thus clear that Justice Harlan was not addressing the issue raised in this case, whether it is unconstitutional for the Association to use the dissenter’s mandatory dues for an ideological purpose that is not reasonably related to justifications for requiring membership.
Since I am not persuaded by the dissent, I am left to conclude that use of the petitioner’s dues for certain of the lobbying identified in the majority opinion violates his first amendment rights. The only real question is how to avoid the violation. There are three possibilities. One would be to eliminate all lobbying, see Falk v. State Bar of Michigan, 411 Mich. 63, 116, 305 N.W.2d 201, 217 (1981) (Ryan, J„ concurring). But such a draconian approach would ignore the real public service that the Association provides when it lobbies on issues that are germane to its responsibilities as a unified bar association.
The second possibility would be to require the Association to provide a mechanism for a reduction in dues reflecting the extent to which the lobbying is not germane or reasonably related to those responsibilities approved in Lathrop. See Chicago Teachers Union, Local No. 1 v. Hudson, 106 S. Ct. 1066 (1986). Since, however, the majority opinion makes it clear that some lobbying, even on the tort revision issues, raises no constitutional problem, calculating a proper reduction of dues would be extremely complicated. Dues reduction, moreover, is never a wholly satisfactory remedy in such cases. For after the dues are reduced by some trifling amount, a dissenter is still compelled to belong to an association officially advocating views with which he disagrees, on a subject outside the scope of those responsibilities that are accepted as justifying his mandatory membership.
The remaining possibility is to recognize limits on the scope of the Association’s lobbying, so that dues reductions or other unsatisfactory alternatives will not be necessary to avoid infringements on *41first amendment rights. This possibility brings us back to the issues of interpretation and application of interpretive principles, which I believe are the proper focus of the case. The court must interpret the language of the Association’s constitution in such a way as to obviate first amendment violations. When article I limits lobbying to matters “directly” related to “the administration of justice; the composition and operation of the courts; the practice of law and the legal profession,” it must be understood to confine lobbying activity to proposals affecting those subjects recognized in Lathrop: competence, integrity, effective access to the legal system and efficient vindication of substantive rights and transactional objectives. The language cannot be read, conversely, simply to authorize lobbying on any issue of substantive law, however strongly a majority of the Association may feel about it. This, I submit, is the position upon which the majority opinion properly relies.
This opportunity to interpret the language in question in a way that will avoid first amendment infringements is one that the federal courts, to be sure, have not always enjoyed when deciding how to reconcile first amendment rights with union or agency shop membership requirements. Although the Supreme Court will engage in just this sort of interpretation when it can, see Ellis v. Broth, of Ry., Airline and S.S. Clerks, 104 S. Ct. 1883; Machinists v. Street, 367 U.S. 740, in the absence of such an opportunity, the federal courts have been faced with a choice between dues reductions and injunctions against political or ideological activities. Given the policy of the Norris-Laguardia Act, 29 U.S.C. 101 et seq., the United States Supreme Court has viewed injunctive relief as a last resort, and it has been concerned that injunctions against a union’s political or ideological activities would affect the first amendment rights of those union members who desire to associate for political purposes, as well as for collective bargaining. See Machinists v. Street, supra at 771-72; Railway Employes’ Dept. v. Hanson, 351 U.S. 225; Abood v. Detroit Board of Education, 431 U.S. 209. These concerns explain why the compromise of a dues reduction has been the favored remedy in union shop cases.
This court, however, is not constrained by such concerns. On the one hand, we are not dealing with congressional labor policy; we are dealing with general language in the Bar Association’s charter, which we are obligated to approve and interpret. On the other hand, it is clear that New Hampshire lawyers who wish to oppose the tort revision proposals will not be thwarted by an interpretation of the Association’s authority that obviates first amendment issues. There is, besides the Association, at least one voluntary organization of lawyers that would lend itself to the purposes of such opposition, and *42there are genuine opportunities for effective organization devoted to the particular legislation in issue.
Since the court does have the obligation and opportunity to interpret the Association’s constitution so as to avoid the need for dues reductions or other remedial action, two aspects of the majority approach are worth noting. First, the majority opinion is certainly correct in recognizing that our interpretive reliance on Lathrop will not provide a clear answer for every case. The requisite interpretation will, as in the case before us, necessarily give way to detailed choices in deciding what is and is not permissible in disputed cases. See Abood v. Detroit Board of Education, supra at 236. Because the proper place to draw the line will often be unclear, we do not claim that the choices that we make in the majority opinion are immune from responsible disagreement. Compare Ellis v. Broth. of Ry., Airline and S.S. Clerks, 104 S. Ct. 1883, with Ellis v. Broth. of Ry., Airline & S.S. Clerks, 685 F.2d 1065 (9th Cir. 1982). But the majority opinion is likewise correct in observing that the reasonable interests of the Association, no less than the constitutional interests of its dissenting members, justify the effort.
Second, the interpretative process that we engage in today does not, as the dissent charges, signify an “abrupt departure” from the court’s position at the time of unification in 1972. That position may well have been reflected in the court’s tacit approval of a “Report of the Board of Governors” on the Association’s lobbying at the 1971 legislative session, a report which was before the court when it approved unification in 1972, and to which the dissent refers today. The report indicates that the Association had taken positions on bills affecting dower and curtesy, the right to jury trial in an eminent domain proceeding, the right to a jury trial in a district court, consequences of frivolous appeals to this court, the use of memorandum opinions, and arbitration of small claims. If one compares these subjects against the objectives recognized in Lathrop, it appears that all of the bills, with one arguable exception, would be permissible subjects of lobbying under today’s decision. There is no abrupt departure. Moreover, between 1972 and the filing of this petition, there were no challenges to the Association’s lobbying practices, and the court has had no occasion to interpret the Association’s authority in any way.
We must, indeed, recognize that the necessity for such interpretation has been inherent in the general language of the Association’s constitution from the moment this court approved unification. In 1972, the court took care to point out this very fact, when it expressly left the present issue open and unresolved. In re Unified New Hampshire Bar, 112 N.H. 204, 207, 291 A.2d 600, 601-02 *43(1972). The court at that time characterized the issue as worthy of consideration, and suggested that the Association might itself refine the limitations on its lobbying authority by adopting guidelines. Id. In the meantime, Abood v. Detroit Board of Education, 431 U.S. 209, has been decided. Since Abood, the process of interpretation that the majority adopts today has been one of a very limited number of possible responses to this court’s obligation to apply the Bill of Rights as the Supreme Court of the United States has shaped it.